Citation Nr: 9906645	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  93-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, 
herniated nucleus pulposus at L3-4 and right lateral 
discectomy at L3-4, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an extension of a temporary total rating 
beyond December 31, 1995 based on the need for convalescence 
following treatment for a right lateral L3-4 discectomy.  

3.  Entitlement to a Total Rating based on Individual 
Unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
September 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim seeking 
entitlement to an increased rating for residuals of a 
lumbosacral strain with traumatic arthritis and an old 
fracture of the lamina at L1-2.  In June 1996, the RO amended 
the veteran's increased rating claim to include status-post 
herniated nucleus pulposus at L3-4 and a right lateral 
discectomy at L3-4.  

The appeal also arises from a September 1992 rating decision 
which denied entitlement to a Total Disability Rating based 
on Individual Unemployability (TDIU).  

The appeal also arises from a June 1996 rating decision which 
granted the veteran a temporary total rating from September 
7, 1995 to December 31, 1995 based on the need for 
convalescence due to the veteran's service-connected right 
lateral L3-4 discectomy.  The veteran contended that he 
should have been granted the temporary total rating for a 
longer period of time. 

At the veteran's December 1998 Travel Board hearing, he 
asserted that he fell and hurt his left knee because of his 
service-connected back disability.  He also asserted that he 
had shaking in his left hand due to his service-connected 
back disability or the medication he received for his back.  
He also asserted that he had fallen on several occasions 
because of his service-connected back disability, which had 
contributed to his developing rheumatoid arthritis, 
especially in the back and below the right shoulder.  
Therefore, these claims for secondary service connection are 
referred to the RO for proper adjudication.  

The issue of entitlement to a TDIU will be addressed in the 
REMAND portion of this document.  

FINDINGS OF FACT

1.  The veteran's service-connected low back disability 
produces impairment which approximates that for pronounced 
intervertebral disc syndrome.

2.  The clinical findings do not demonstrate that the 
September 1995 discectomy at the right L3-4 disc resulted in 
severe postoperative residuals such as an incompletely-healed 
surgical wound, therapeutic immobilization of one major joint 
or more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of crutches 
(regular weight bearing prohibited) beyond December 31, 1995.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent for the 
service- connected low back disability have been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

2.  The criteria for assignment of a temporary total rating 
beyond December 31, 1995 are not met. 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On September 13, 1995, the veteran underwent a discectomy at 
the right L3-4 disc at the VA Medical Center in Richmond.  It 
was noted that the veteran underwent his discectomy without 
difficulty or complications and three days after the 
operation was ready for discharge.  

Copies of VA Medical Center treatment records were submitted 
from July 1995 to April 1996.  In October 1995, it was noted 
that the veteran's back pain was almost completely resolved, 
but that his pain in the right thigh appeared to have gotten 
worse.  In November 1995, the veteran stated that his back 
was improved and stated that his surgery had helped in that 
regard.  He described the pain in his thighs as burning and 
constant.  He received an injection of Lidocaine with relief 
of some of the paresthesia.  The examiner's impressions were 
status post discectomy, doing well from that and maralgia 
paresthetica.  

The veteran underwent a VA examination in March 1996.  The 
veteran still described aching pain in his back, right hip, 
and leg after the September 1995 operation.  He had a lot of 
pain at night and when driving.  He described using a brace, 
but only occasionally.  Examination showed that he walked 
with a slight limp on the right side, and could not walk on 
his toes or the sides of his feet.  It was noted that he had 
a 10 mm. scar in the mid-lumbar spine, but that it was well-
healed.  Diagnosis was chronic low back pain, back strain, 
and status post herniated nucleus pulposus with surgery at 
L3-4 with radicular pain to the right hip.  

In April 1996, the veteran was seen at the VA Medical Center.  
He reported that his back pain had virtually resolved, but 
that he continued to have right lower extremity pain which 
was "dysesthetic" in nature, exacerbated by light touch 
near his knee.  He reported difficulty working.  He reported 
that he only had relief from his lower extremity symptoms 
with local anesthesia injections.  He had a tender point on 
his spine, but had a relatively long well healed mid-lumbar 
incision.  The examiner opined that a stimulator or pain 
medications like Amitriptyline would help the veteran.  

In May 1996, a VA examiner reviewed the veteran's claims file 
and provided a medical opinion.  The examiner opined that in 
all likelihood, the veteran's herniated disc was related to 
the veteran's back strain.  The examiner noted a July 1995 
MRI which showed a right lateral disc herniation at L3-4 with 
lateral displacement and enlargement of the right L3 nerve 
root.  The examiner commented that the veteran probably had 
nerve damage, which in some cases might be indefinite.  

In June 1996, Dr. W. R. submitted a statement saying that he 
had treated the veteran for several years.  He stated that he 
concurred that the veteran's present disc herniation and 
resulting nerve damage were in direct relationship to his 
lumbar strain and disc degenerative disease.  

Copies of VA Medical Center treatment records were submitted 
from July 1996 to August 1996.  In July 1996, the veteran 
reported that overall his back pain was somewhat relieved 
after the surgery, but that he still had persistent radicular 
symptoms in the L4 dermatome.  It was noted that he had 
partaken in conservative management and continued to do so 
with the assistance of the Pain Service.    

The veteran was hospitalized at a VA Medical Center in 
September 1996 where he underwent a lumbar myelogram.  
Admission and discharge diagnoses were right L4 
radiculopathy.  The veteran reported worsening of the 
radicular symptoms since his right lateral discectomy at L3-4 
in September 1995.  A lumbar myelogram computerized 
tomography scan showed moderate sized mass at the lateral 
exit of the foramen at L3-4.  It was the examiner's 
impression that the veteran had a recurrent mass from scar 
tissue at the L3-4 foramen causing his radiculopathy.  The 
examiner encouraged the veteran to return to the pain service 
for initiation of symptomatic control since this problem 
would continue to cause problems.  The examiner recommended 
that the veteran refrain from heavy exercise or lifting, 
which according to the examiner, would certainly interfere 
with his ability to perform manual labor.  

The veteran was afforded a Board hearing in October 1998.  He 
indicated that he could not sleep in a bed but had to use a 
recliner because of the pain.  He described difficulty 
walking.  The veteran stated that his back discomfort had 
eased since his operation, but that the pain radiating into 
his leg had gotten worse.  He stated that about 3-4 months 
after his operation in September 1995 he started having low 
back pain again, and that he was given epidermal treatments 
to deaden the nerve.  He stated that he started falling again 
right before Christmas in 1995.  


Analysis

Entitlement to an increased rating for a low back strain, 
status-post herniated nucleus pulposus at L3-4 and right 
lateral discectomy at L3-4, currently evaluated as 40 percent 
disabling.

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

Since the maximum evaluation is 40 percent for limitation of 
motion of the lumbar spine (38 C.F.R. § 4.71a, Diagnostic 
Code 5292) as well as for chronic lumbosacral strain (Code 
5295), the Diagnostic Code under consideration for an 
increased evaluation in excess of 40 percent is Code 5293 for 
intervertebral disc syndrome.  Under this code, a 40 percent 
evaluation is warranted when there is severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

the provisions of 38 C.F.R. § 4.14 (1995) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

In a VA General Counsel opinion, it was determined that 
Diagnostic Code 5293 for intervertebral disc syndrome 
involved loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve might cause limitation of motion of the cervical spine.  
It was concluded that pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. § § 4.40 and 4.45 must be considered 
when a disability is considered under Diagnostic Code 5293.  
See VAOPGCPREC 36-97 (December 12, 1997). 

Based on the criteria under Diagnostic Code 5293, the 
veteran's low back disability, which includes status-post 
right lateral discectomy at L3-4, more nearly approximates 
the criteria for a 60 percent evaluation.  The evidence shows 
that the veteran has sciatic neuropathy.  After the veteran 
underwent his discectomy at the right L3-4 disc in September 
1995, his radicular symptoms  persisted.  At a March 1996 VA 
examination, the veteran described aching pain in his back, 
right hip, and legs and indicated that he used a brace.  He 
was diagnosed with radicular pain to the right hip.  
Similarly, the veteran underwent a myelogram in September 
1996 and was diagnosed with right L4 radiculopathy.  Also, he 
received injections in his back to relieve the pain beginning 
in November 1995.  These findings, along with more current 
complaints of pain radiating down the veteran' legs are 
enough to demonstrate that the veteran has persistent 
symptoms of intervertebral disc syndrome compatible with 
sciatic neuropathy.  

Under Diagnostic Code 5293, in order to obtain a 60 percent 
rating, it is also required to have demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings.  
Although the medical evidence does not indicate whether the 
veteran has demonstrable muscle spasm or absent ankle jerk, 
the evidence does show that the veteran has "other 
neurological findings".  In May 1996, a VA examiner 
commented that the veteran probably had nerve damage.  In 
June 1996, a private doctor stated that the veteran currently 
had disc herniation and resulting nerve damage directly 
related to his lumbar strain and disc degenerative disease.  
Also, when the veteran underwent his myelogram in September 
1996, the examiner commented that the veteran's radiculopathy 
stemmed from a recurrent mass from scar tissue at the L3-4 
foramen.  

Based on the foregoing evidence which includes symptoms of 
back pain, lumbar radiculopathy and other neurological 
findings, the criteria for pronounced intervertebral disc 
syndrome has been satisfied.  Consequently, the veteran is 
entitled to an increased evaluation to 60 percent.  

Since 60 percent is the maximum allowable evaluation under 
Diagnostic Code 5293 for intervertebral disc syndrome and 
there is no evidence that the veteran's back disability 
involves a vertebrae fracture (Diagnostic Code 5285) or 
ankylosis (Diagnostic Code 5286), a higher rating than 60 
percent evaluation is not warranted. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO has 
ordered special VA orthopedic examinations to determine the 
severity of the veteran's low back disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  




Entitlement to an extension of a temporary total rating 
beyond December 31, 1995, based upon the provisions of 
38 C.F.R. § 4.30 (1998).  

Under applicable criteria, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by the report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section effective 
from the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
referenced paragraphs provide that total ratings will be 
assigned if treatment of a service connected disability 
resulted in: (1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for 1, 2 or 3 
months beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer. 38 C.F.R. § 4.30.

After carefully reviewing the evidence, and the contentions 
of the veteran, it is concluded that an extension of a 
temporary total rating beyond December 31, 1995 under the 
provisions of 38 C.F.R. § 4.30 is not warranted.  The veteran 
underwent surgery for his back on September 13, 1995.  
Although benefits for a temporary total evaluation were 
granted to December 31, 1995, neither the reports from the 
hospitalization nor subsequent medical reports discussed the 
length of time needed for convalescence. 

Regarding the period after December 31, 1995, the first 
medical evidence about the veteran's condition is not until 
the March 1996 VA examination.  At that time, the veteran 
described aching pain in his back, right hip, and leg and 
that he used a brace, but only occasionally.  Examination 
showed that the veteran walked with a slight limp on the 
right side and that his scar in the mid-lumbar spine was 
well-healed.  In April 1996, the veteran was seen at the VA 
Medical Center.  The veteran noted that his back pain had 
virtually resolved, but that he continued to have right lower 
extremity pain.  Although the veteran testified at his 
October 1998 hearing that he started falling again right 
before Christmas 1995, the first medical evidence about the 
veteran's condition is not until March 1996. 

Although the evidence after December 31, 1995 shows continued 
back pain and walking with a limp and wearing a brace, these 
symptoms do not constitute severe postoperative residuals 
discussed in 38 C.F.R. § 4.30.  The veteran's wearing of a 
brace occasionally can not be considered the equivalent of 
therapeutic immobilization.  Also, the evidence does not show 
incompletely healed surgical wounds.  The March 1996 VA 
examination noted that the veteran's lumbar spine scar was 
"well-healed".  Also, the evidence does not show that the 
veteran needed to wear a body cast, or that he needed house 
confinement, or continued use of a wheelchair or crutches.  
The symptoms noted after December 31, 1995 are contemplated 
in the increased rating to 60 percent for the veteran's low 
back disability.  

In summary, although the veteran without doubt still 
experienced some residuals from his September surgery after 
December 31, 1995, the evidence does not show that the 
veteran experienced severe postoperative residuals after 
December 31, 1995.  The evidence after December 31, 1995 does 
not show incompletely healed surgical wounds, application of 
a body cast, the need for house confinement, or use of 
wheelchair or crutches.  While the veteran described using a 
brace at his March 1996 VA examination, periodic wearing of 
the brace can not be described as "therapeutic 
immobilization".  Based on these findings and following a 
full review of the record, the preponderance of the evidence 
is against the veteran's claim for extension of a temporary 
total rating beyond December 31, 1995 under the provisions of 
38 C.F.R. 4.30. 


ORDERS

Entitlement to an increased evaluation to 60 percent for the 
veteran's service-connected low back disability is granted.

Entitlement to an extension of a temporary total convalescent 
rating beyond December 31, 1995 under 38 C.F.R. § 4.30 is 
denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claim for a TDIU, such consideration 
is deferred in light of the need for further development 
regarding the claims for entitlement to service connection 
for a left knee disability, for shaking in the hand, and for 
arthritis in the back and shoulder, all as secondarily 
service-connected to the veteran's service-connected lower 
back disability.  After the RO adjudicates such claims, the 
RO should once again consider the veteran's claim for a TDIU.  

Also, the veteran has referred to treatment he has received 
at the VA Medical Centers in Salem and Richmond as well as at 
the Family Medical Practice at Timberlake Road in Lynchburg.  
The last VA Medical Center records on file are from September 
1996.  

When during the course of review, it is determined that 
further evidence is essential for a proper appellate 
decision, the case must be remanded.  38 C.F.R. § 19.9 
(1997).  Such essential evidence includes medical records 
that are relevant to the appellant's claim.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  VA's statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Accordingly, the RO 
should obtain all VA Medical Center treatment records after 
September 1996 as well as all treatment records from the 
Family Medical Practice.  

This case requires further development and accordingly is 
remanded for the following actions.

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.  
Specifically, the RO should obtain all 
treatment records from all VA Medical 
Center treatment records after September 
1996, including Salem and Richmond, as 
well as all treatment records from the 
Family Medical Practice on Timberlake 
Road in Lynchburg.

2.  After the records identified in 
paragraph one and any additional 
treatment records have been obtained, and 
after the RO adjudicates the veteran's 
claim for secondary service-connection 
for a left knee disability, for shaking 
in the hand, and for arthritis in the 
back and shoulder, the RO should arrange 
for the veteran to be accorded a VA 
examination for the specific purpose of 
determining the impact that the veteran's 
service-connected disabilities have on 
his ability to work.  Such tests as the 
examining physician deems necessary 
should be performed to include any 
neurological testing if warranted by the 
examination.  All positive findings 
should be reported.  The claims folder 
and a copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

The examiner should answer the following 
questions:

a.  Is the veteran unable to obtain 
and maintain gainful employment?  

b.  If the answer to question (a) is 
yes, is it at least as likely as not 
that the reason for the veteran's 
inability to obtain and maintain 
gainful employment is his service-
connected low back disability, or 
any other service-connected 
disability?

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
veteran's claim of After adjudicating the 
veteran's claim for entitlement to 
secondary service-connection for a left 
knee disability, for shaking in the hand, 
and for arthritis in the back and 
shoulder , the examiner should 
readjudicate the veteran's claim of 
entitlement to a TDIU.  In the event that 
all claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and the 
representative should be afforded the 
applicable time to respond.

Upon completion of the requested development the claim should 
be returned to the Board for further appellate action, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

- 14 -





